Citation Nr: 0817097	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO. 06-29 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel





INTRODUCTION

The veteran served on active duty from June 1942 to 
July 1945. The veteran died in 2004. The appellant is the 
veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO). 

This case was advanced on the docket in January 2008, for 
sufficient cause shown. See 38 C.F.R. § 20.900(c) (2007). 

In various correspondence, the appellant and through her 
representative has argued that the veteran's service-
connected disorder "should" have been evaluated as 100 
percent disabling for at least 10 years prior to his death. 
She has also alluded to an error in the evaluation of the 
service connected disorder in August 1946. 

The RO has not adjudicated the issue of entitlement to DIC on 
the separate statutory basis of 38 U.S.C.A § 1318, and the 
present claim involves consideration of the provisions of 38 
U.S.C.A § 1310. Further, the appellant's assertion of 
unspecified "error" in the original rating decision 
suggests that she may seek revision of the August 1946 rating 
decision on the basis of clear and unmistakable error. 

Because these issues are not inextricably intertwined and 
have not been adjudicated by the RO, they are REFERRED to the 
RO for appropriate action. 





FINDINGS OF FACT

1. The veteran died from arteriosclerotic heart disease, with 
aspiration pneumonia as a significant condition contributing 
to death but not resulting in the underlying cause. 

2. At the time of the veteran's death, he was service 
connected for post operative nucleus pulposus L5-S1, with 
intervertebral disc disease, rated as 60 percent, effective 
July 2001. 

3. Arteriosclerotic heart disease was not shown to have been 
present in service, within the year following service, nor is 
there evidence that it is related to an incident in service. 

4. The veteran was not a prisoner of war (POW) while on 
active duty. 

5. The greater weight of the evidence is against the 
conclusion that any disability associated with service, 
caused or contributed to his death. 


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death, nor 
may his death be presumed to have been related to service. 38 
U.S.C.A. §§ 1110, 1310, 1116, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.307, 3.309, 3.312 (2007). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the appellant of any evidence that is 
necessary to substantiate her claim. This includes notifying 
the appellant of the evidence VA will attempt to obtain and 
that which the appellant is responsible for submitting. 
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim. See 38 C.F.R. § 3.159 (2007). These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits is 
issued by the agency of original jurisdiction. Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004). VCAA notice errors 
(either in timing or content) are presumed prejudicial, but 
VA can proceed with adjudication if it can show that the 
error did not affect the essential fairness of the 
adjudication by showing: 1) that any defect was cured by 
actual knowledge on the part of the claimant; 2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or 3) that a benefit could not have 
been awarded as a matter of law. Sanders v. Nicholson, 487 
F.3d 881 (2007).

In this case, in letters of June 2005, November 2005, and 
March 2007, the RO provided notice to the appellant regarding 
what information and evidence is needed to substantiate the 
claim for service connection for the cause of the veteran's 
death. The letters specified what information and evidence 
must be submitted by the appellant, what information and 
evidence will be obtained by VA, and the need for the 
appellant to advise VA of or submit any further evidence that 
pertains to her claim. The Board notes that the appellant 
received notice consistent with Dingess in July 2006. 

In addition, in the context of a claim for DIC benefits, as 
in the present case, appropriate notice from the RO to the 
appellant must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007). While there are particularized notice obligations 
with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.

VA has satisfied the notice requirements outlined in Hupp. 
Although the RO did not specifically notify the appellant of 
the veteran's service-connected disability at the time of his 
death, in her February 2006 notice of disagreement (NOD), the 
appellant indicated that the veteran was service-connected 
for disc disease and his inability to exercise caused other 
disabilities and the medication used for those other 
disabilities caused his death. 

The appellant and through her representative was therefore 
clearly aware that the veteran was service-connected for disc 
disease at the time of his death, and not then in receipt of 
service connection for any apparent cause of death. 
Therefore, due to the appellant's actual knowledge of the 
veteran's service-connected disc disease, the Board finds 
that the first element of Hupp notice has been met.

Regarding the second and third elements of Hupp notice, in 
June 2005 and November 2005 RO letters, the RO notified the 
appellant that to support her claim, she was required to 
submit evidence showing that the veteran died from a service- 
connected injury or disease. The Board finds that this notice 
fulfills the requirements of Hupp. Therefore, all 
notification requirements pursuant to Hupp have been 
fulfilled and the Board may proceed with the adjudication of 
the claim.

The RO has taken appropriate action to comply with the duty 
to assist the appellant with the development of her claim. 
The record includes service medical records, VA medical 
records, and a private medical opinion. There are no known 
additional records to obtain. A hearing was offered, and 
accepted, then the representative canceled the hearing 
because of his illness. The record as it stands includes 
sufficient competent evidence to decide this claim. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the appellant 
with her claim.


Service Connection for the Cause of Death 

The appellant contends that service connection for the cause 
of the veteran's death is warranted. She maintains that the 
veteran was service-connected for his disc disability and 
that as a result of not being able to exercise, he had 
chronic obstructive pulmonary disease (COPD) and coronary 
artery disease (CAD) which required medication for treatment 
and which likely could have contributed to the veteran's 
death. Through her representative, the appellant also 
contends in the alternative, that service connection for the 
cause of the veteran's death is warranted because the veteran 
was a POW and atherosclerotic heart disease is a presumptive 
disorder. The representative stated that since the cause of 
the veteran's death was from heart disease, cause of death is 
warranted in this regard. 

After a thorough review of the evidence of record, the 
preponderance of the evidence shows that service connection 
for the cause of the veteran's death is not warranted. 

In order to prevail on the issue of entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred or aggravated by service 
caused or contributed substantially or materially to cause 
the veteran's death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto. 38 C.F.R. § 3.312(b). Contributory cause of 
death is inherently one not related to the principal cause. 
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death. 
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 C.F.R. § 3.312(c). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a). 

Additionally, if at least one of the diseases deemed chronic 
for VA purposes, to include heart disease becomes manifest to 
a degree of 10 percent or more during the one-year period 
immediately following a veteran's separation from service, 
the condition may be presumed to have been incurred in 
service, notwithstanding that there is no inservice record of 
the disorder. This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

As an initial matter, while 38 C.F.R. § 3.309(c) provides for 
presumptive service connection of enumerated diseases in the 
case of former POWs, the veteran here was clearly not a 
former prisoner of war. His service medical and personnel 
records are wholly devoid of any evidence of such status. 38 
C.F.R. § 3.309(c); accord 38 U.S.C.A. § 1112(b). 

The veteran's death certificate reflects he died in 2004, at 
age 83. The cause of death was arteriosclerotic heart 
disease, with aspiration pneumonia as a significant condition 
contributing to death but not resulting in the underlying 
cause. The record indicates that an autopsy was not 
performed. During his lifetime, the veteran was in receipt of 
service connection for post operative nucleus pulposus L5-S1, 
with intervertebral disc disease, rated as 60 percent, 
effective July 2001. 

A review of the veteran's service medical records shows no 
findings, treatment, or diagnosis of coronary artery disease 
or hypertension during service. After service, there is no 
medical evidence within one year of service discharge 
indicating that the veteran had coronary artery disease or 
hypertension. 

In reviewing the appellant's cause of death claim under the 
provisions pertaining to chronic diseases, the record is 
devoid of showing competent evidence of the manifestation of 
coronary artery disease or hypertension at any time by the 
veteran for many years after service. 

The first medical evidence of record of hypertension and 
coronary artery diseased was in an October 2005 medical 
statement from the veteran's private physician Alfred M. 
DiPiero, DO, which indicated the veteran was diagnosed with 
these disorders upon Dr. DiPiero's initial examination of the 
veteran in 2001 - fully 56 years after the veteran was 
discharged from active service. A grant of service connection 
for the cause of the veteran's death under the provisions 
pertaining to presumptive service connection for chronic 
diseases is clearly not appropriate.

Similarly, a grant of service connection under a direct 
theory of entitlement (i.e., if the evidence showed that the 
veteran died of arteriosclerotic vascular disease that had 
its onset during, or was etiologically related to, his period 
of active military service) is also not appropriate. As 
previously stated, the onset of the veteran's heart disease 
was many years after service, and no competent medical 
evidence has been obtained in support of this theory of 
entitlement. 

The veteran's private physician, Dr. Alfred M. DiPiero, 
October 2005, submitted a medical opinion in support of the 
appellant's claim. He related that the veteran was first seen 
by him in March 2001, and at that time, was suffering from 
COPD, CAD, aortic valve replacement and had had a triple 
bypass surgery, hyperlipidemia and hypertension. He indicated 
that he had reviewed the veteran's service records and death 
certificate and was of the opinion that the veteran's 
service-connected back injury had worsened the veteran's 
overall condition and made it difficult for him to ambulate. 
As a result of this problem, he was unable to exercise to any 
significant degree, which in turn created other issues 
including COPD and CAD, which necessitated the use of 
medications that likely could have contributed to his death. 
In November 2005, the veteran's claims file was reviewed and 
a VA opinion was rendered as to the cause of the veteran's 
death. Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash 
v. Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the duty 
of VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).

It was the VA examiner's opinion that the 83 year old veteran 
had medical conditions that were independent of his service-
connected residuals of a herniated disc that led to his 
death. The examiner stated that there was no known 
relationship between the veteran's back condition and the 
multiple medical conditions that he had and the CAD that was 
the cause of his death. The examiner stated that he could not 
find any connection between the veteran's service-connected 
back problem and the development of hypertension or COPD or 
the need for aortic valve replacement. 

Of note, the examiner expressed that the veteran had numerous 
predisposing factors for CAD given the fact that he had 
hypertension and hyperlipidemia that would be operative 
independent of any lack of exercise that the veteran could 
do. He also indicated that the veteran at almost 84 years of 
age had exceeded average life expectancy of someone born in 
1920.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant. See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The November 2005 VA examination opinion is of more probative 
value than the October 2005 private medical opinion provided 
by Dr. DiPiero. Dr. DiPiero indicated that the veteran's 
inability to exercise caused his COPD and CAD and that these 
disorders required the use of medications that could have 
contributed to the veteran's death. However, Dr. DiPiero's 
observation of the veteran's alleged inability to exercise 
has no apparent basis - there is no evidence showing such an 
inability, or what effects if any it may have had in the 
development of the terminal disorders and to what degree, and 
such cannot be gleaned from the evidence of record as to the 
veteran's service-connected disorders. For the Board to 
conclude that the veteran's disorder had its origin in the 
service-connected disorder would be speculation, and the law 
provides that service connection may not be based on resort 
to speculation or remote possibility. 38 C.F.R. § 3.102; 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993). See also Warren v. Brown, 6 
Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 
(1993). 

Dr. DiPiero's statement as to the use of medications for 
these disorders "could have" contributed to the veteran's 
death is also speculative in nature - he provides no medical 
rationale whatever for such an opinion, nor states the 
medications prescribed to which he alludes. It stands alone 
in this regard and is not probative. See e.g. Bloom v. West, 
12 Vet. App. 185 (1999).

On the other hand, the opinion of the VA examiner rendered in 
November 2005, is more persuasive than the private 
physician's opinion. He was unable to link the veteran's CAD 
and COPD to his service-connected disc disease. However, he 
did attributed several predisposing factors for CAD, such as 
hypertension and hyperlipidemia, which are known causes for 
CAD, independent of any lack of exercise. These disorders 
were known to Dr. DiPiero, who noted them in his medical 
opinion, but did not attribute the veteran's CAD to these 
factors or comment upon them. 

When viewing the totality of the evidence, more probative 
value is accorded to the opinion that addressed a medical 
basis for the veteran's heart disease and gave a rationale 
for that finding, making the November 2005 VA opinion more 
persuasive than the October 2005 opinion of Dr. DiPiero. 

Accordingly, the Board finds that a preponderance of the 
evidence is against a conclusion that a service-connected 
disability was either a principal or contributory cause of 
the veteran's death. Accordingly, service connection for the 
cause of the veteran's death is not established. 


	(CONTINUED ON NEXT PAGE)







ORDER

Service connection for the cause of the veteran's death is 
denied. 




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


